Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
SUPPLEMENTAL ACTION
2.	A supplemental action is sent to correct the incorrect spelling of “acrylate” recited in Claims 1 and 3-4 as set forth in Paragraph 2 of the previous Office action mailed 02/04/2021 to now “acylate” which is supported by, for example, Page 2, Paragraph [0004], of the Specification s originally filed and also original claim language.  See highlighted changes below. 
	See also attached Interview Summary Record.
	Moreover, it is noted for the record that the reasons for the allowability of the present claims as set forth in the Notice of Allowability mailed 02/04/2021 remain unaffected by the changes discussed above. 
3.	This action supersedes the preceding action mailed on 02/04/2021.  The time period for response is restarted from the mail date of the present action.

EXAMINER’S AMENDMENT
4.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Robert Morriss on February 5, 2021. 
The application has been amended as follows:
Claim 1 is amended as follows:
1.	(Currently Amended) A resin composition comprising:
cellulose acylate (A), wherein the degree of substitution of the cellulose acylate (A) is 2.1 to 2.9;
at least a polymer (B) selected from the group consisting of:	
		a polymer (b1) having a core-shell structure including:
			a core layer containing a butadiene polymer, and 
		a shell layer located on a surface of the core layer and containing  a polymer selected from a styrene polymer and an acrylonitrile-styrene polymer; 
		a styrene-ethylene-butadiene-styrene copolymer (b2);	
		polyurethane (b3); and 
		aromatic polyester (b4); and 
a plasticizer (C), wherein the plasticizer is at least one selected from a group consisting of a cardanol compound, dicarboxylic acid diester, citrate, a polyether compound having one or more unsaturated bonds, a polyether ester compound, glycol benzoate, a compound represented by the following General Formulae (6) and epoxidized fatty acid ester:

    PNG
    media_image1.png
    196
    689
    media_image1.png
    Greyscale

wherein, in the General Formula (6), 
R61 represents an aliphatic hydrocarbon group having 7 to 28 carbon atoms, and 
R62 represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms;
acylate (A) is at least one selected from a group consisting of cellulose acetate, cellulose acetate propionate, and cellulose acetate butyrate;
wherein the polymer (B) is present in an amount in a mass ratio of (B):(A) in the range of 0.05 to 0.2; 
wherein the plasticizer (C) is present in an amount in a mass ratio of (C):(A) in the range of 0.03 to 0.2; 
wherein [[the resin composition]] a resin molded article obtained by molding the resin composition has a heat distortion temperature according to at least one of the following (1) and/or (2):
	(1) a heat distortion temperature of 95°C or less measured [[using a resin molded article in the form of an ASTM test piece]] in accordance with ASTM D648-07 B; and/or
	(2) a heat distortion temperature of 80°C or less measured [[using a resin molded article in the form of an ISO multi-purpose test piece]] in accordance with ISO 75-2 A (2013);
	wherein the resin composition comprises polyhydroxyalkanoate (PHA) in an amount in a mass ratio of PHA:(A) in the range of 0:1 to 0.15:1.

Written descriptive support for this amendment is found at Page 4, Paragraph [0015], Page 8, Paragraph [0036] and Paragraphs [0067]-[0116] of the Specification as originally filed.



Claim 2 is amended as follows:

2.	(Currently Amended) The resin composition according to claim 1, wherein [[the resin composition]] the resin molded article by molding the resin composition has a heat distortion temperature according to at least one of the following (1) and/or (2):

	(2) a heat distortion temperature of 75°C or less measured [[using a resin molded article in the form of an ISO multi-purpose test piece]] in accordance with ISO 75-2 A (2013).

Written descriptive support for this amendment is found at Page 4, Paragraph [0015], of the Specification as originally filed.


Claim 3 is amended as follows:

3.	(Currently Amended) The resin composition according to claim 1, wherein the cellulose acylate (A) is at least one selected from a group consisting of cellulose acetate propionate[[,]] and cellulose acetate butyrate.

Claim 4 is amended as follows:

4.	(Currently Amended) The resin composition according to claim 2, wherein the cellulose acylate (A) is at least one selected from a group consisting of cellulose acetate propionate[[,]] and cellulose acetate butyrate.

Claim 18 is cancelled as follows:

18.	(Cancelled).


5. 	These claims are renumbered as follows:
Claims 1-17 remain as “Claims 1-17”. 
Claim 19 becomes Claim 18, which depends on Claim 1; reads as “A resin molded article comprising the resin composition according to claim 1.”


Reasons for Allowance
6.	 Independent Claim 1 was amended to include the limitations, namely, “wherein the cellulose acylate is at least one selected from the group consisting of cellulose acetate, cellulose acetate propionate, and cellulose acetate butyrate”, “wherein the polymer (B) is present in an amount in a mass ratio of (B):(A) in the range of 0.05 to 0.2”, and “wherein the plasticizer (C) is present in an amount in a mass ratio of (C):(A) in the range of 0.03 to 0.2”, which are supported at Page 7, Paragraph [0031], and Page 35, Paragraphs [0162]-[0163], of the Specification as originally filed.  
	 Thus, no new matter is present. 
	 See Claim Amendment filed 01/20/2021. 
7.	 The claim objection set forth in Paragraph 5 of the previous Office action mailed 08/20/2020 is no longer applicable and thus, withdrawn because the applicants amended Claims 5 and 6.  Written descriptive support for this amendment is found at Page 35, Paragraphs [0162]-[0163] of the Specification as originally filed. 
	See Claim Amendment filed 01/20/2021. 
8.	The 112, 1st paragraph rejection set forth in Paragraph 6 of the previous Office action mailed 08/20/2020 is no longer applicable and thus, withdrawn because the applicants agreed to amend Claims 1 and 2 to provide the same with proper written descriptive support.  
	See Examiner’s Amendment dated 01/27/2021. 
US Application no. 16/270,933 (corresponding to US PG PUB 2020/0071504, in view of US 2016/0090473) and US Application no. 16/270,096 (corresponding to US PG PUB 2020/0071503, in view of US 2016/0090473) set forth in Paragraphs 7 and 8 of the previous Office action mailed 08/20/2020 are no longer applicable and thus, withdrawn because these applications are no longer pending, i.e., abandoned. 
10.	The present claims are allowable over the prior art references of record, namely, Okoshi et al. (US 2008/0287579); US 2016/0090473; and Yamada et al. (US 2007/0257239).
11.	Upon further consideration in light of applicants’ arguments provided at Pages 8 and 9 of their Remarks filed 01/20/2021 together with Examiner’s Amendment dated 01/27/2021, the 103 rejections set forth in Paragraphs 9-13 of the Office action mailed 08/20/2020 are no longer applicable and thus, withdrawn.  Specifically, none of these references cited individually or in combination teaches or would have suggested the claimed resin composition comprising: cellulose acylate (A), wherein the degree of substitution of the cellulose acylate (A) is 2.1 to 2.9; at least a polymer (B) selected from the group consisting of a polymer (b1) having a core-shell structure including: a core layer containing a butadiene polymer, and a shell layer located on a surface of the core layer and containing  a polymer selected from a styrene polymer and an acrylonitrile-styrene polymer; a styrene-ethylene-butadiene-styrene copolymer (b2); polyurethane (b3); and aromatic polyester (b4); and a plasticizer (C), wherein the plasticizer is at least one selected from a group consisting of a cardanol compound, dicarboxylic acid diester, citrate, a polyether compound having one or more unsaturated bonds, a polyether ester compound, glycol benzoate, a compound represented by the following General Formulae (6) and epoxidized fatty acid ester:

    PNG
    media_image2.png
    196
    689
    media_image2.png
    Greyscale

wherein, in the General Formula (6),  R61 represents an aliphatic hydrocarbon group having 7 to 28 carbon atoms, and R62 represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms;
wherein the cellulose acylate (A) is at least one selected from a group consisting of cellulose acetate, cellulose acetate propionate, and cellulose acetate butyrate; wherein the polymer (B) is present in an amount in a mass ratio of (B):(A) in the range of 0.05 to 0.2; wherein the plasticizer (C) is present in an amount in a mass ratio of (C):(A) in the range of 0.03 to 0.2; wherein a resin molded article obtained by molding the resin composition has a heat distortion temperature according to at least one of the following (1) and/or (2): (1) a heat distortion temperature of 95°C or less measured in accordance with ASTM D648-07 B; and/or (2) a heat distortion temperature of 80°C or less measured in accordance with ISO 75-2 A (2013); wherein the resin composition comprises polyhydroxyalkanoate (PHA) in an amount in a mass ratio of PHA: (A) in the range of 0:1 to 0.15:1.
	Accordingly, claims 1-17 and 19-20 are deemed allowable over the prior art references of record.

Correspondence
12.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANNAH J PAK/Primary Examiner, Art Unit 1764